Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 1 of 9 PageID #: 1


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION                                  AUG 1 h 2019
JOANNE TROWBRIDGE                              §                            BY
Plaintiffs                                     §                            DEPUTY-
                                               §
VS,                                            §       CIVIL ACTION NO.

                                               §
SLEEPY HOLLOW HOLDINGS LP                      §
Defendant                                      §

                                   ORIGINAL COMPLAINT

  TO THE HONORABLE JUDGE OF SAID COURT:

             Plaintiffs, JoAnne Trowbridge ( Trowbridge ) files this Original Complaint

   against Defendant, Sleepy Hollow Holdings LP ( Sleepy Hollow ) and respectfully

   shows the following:

                                                I.


                                   NATURE OF THE CASE

             1.1. This housing discrimination case is brought by JoAnne Trowbridge, a

  resident of Defendant s Sleepy Hollow Apartments located at the 307 Sleepy Hollow

  Drive, Cleveland, Texas 77327. Plaintiff brings this intentional infliction of emotional

  distress, retaliation, housing and disability discrimination case against Sleepy Hollow

  pursuant to pursuant to the Fair Housing Act. Plaintiff also brings this discrunination on

  the basis of retaliation against her pursuant to 41 U.S.C. § 1981.

             1.2. Plaintiff brings this action because Defendant has maintained discriminatory

  housing in which she been subject to discrimination and bias because of her disability.

  For the past four years Defendant and her husband, Mr. David Trowbridge, have been




                                                   1
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 2 of 9 PageID #: 2


  living in apartment complex on the second floor and seeking a downstairs apartment to

  no avail. Mrs Trowbridge is disabled and the fire department must be called frequently to

  escort her up and down the stairs.

          1.3. Defendant failed to adequately get her the proper accommodation and did

  not act swiftly enough to follow the law in place to protect her. If Defendant is allowed

 to go unpunished, they may continue to mistreat other individuals and families in her

  situation. Plaintiff has had several doctors who have advised her that her condition might

 have reached a level of optimal medical improvement, absent Defendant company s

  actions. Now she must endure numerous pain improvement medications. She has been

  forced to live in extremely dangerous conditions that were in violation of federal civil

 rights law.

          1.4. Plaintiffs recovery period will be long and agonizing and has taken a toll on

 Plaintiffs health and has been a burden to her husband as well. The pains of the

 negligent actions have caused so much damage in the lives of Defendant and her

 husband. Not only has it resulted in extreme financial and health issues, but also anxiety

 and stress.


                                              II.


                              JURISDICTION AND VENUE

          2.1 Jurisdiction is invoked pursuant to 28 U.S.C. §§ 451, 1331, and 1343. This

 action is authorized and instituted pursuant to Sections 706 (t) (1) and (3) of the Title VII

 of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-5(t) (1) and (3) ( Title

 VII ).




                                              2
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 3 of 9 PageID #: 3


           2,2 The ousing practices alleged to be unlawful were committed within the

 jurisdiction of the United St tes District Court for the Southern District of Texas.

           2,3. This court has supplemental jurisdiction over state law claims discussed

  below under 28 U.S.C. § 1367(a) because they arise out of the same case or controversy.

                                                III.

                                            PARTIES

           3.1 . Plaintiff, JOANNE TROWBRIDGE (hereinafter Trowbridge ) is a

 resident of Cleveland, Liberty County, Texas and can be contacted through her attorney

  below.


           3.2. Defendant, SLEEPY HOLLOW HOLDINGS LP, (hereinafter “Sleepy

 Hollow”) is the General Partner of Landrus Investments LLC, a California limited

 liability company and can be served by serving its registered agent Kevin Landrus at 141

  Stony Circle, Suite 120, Santa Rosa, CA 95401.




                                               IV.

                                  STATEMENT OF CLAIMS

           4.1. More than thirty days prior to the i stitution of this lawsuit, and within three

 hundred days from the date of the acts complained of herein, Trowbridge filed a charge

 with the Texas Workforce Commission alleging discrimination violations contained

 within by Defendant. Trowbridge received her right to sue letter on or about 2o/8

 which is attached to this complaint as Exhibit A. All conditions precedent to the

 institution of this lawsuit have been fulfilled.




                                                3
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 4 of 9 PageID #: 4


                                               V.


                   RESPONDEAT SUPERIOR AND RATIFICATION
         5.1 Whenever in this complaint it is alleged that Defendant did any act or thing, it

  is meant that the Defendant s o ficers, agents, servants, employees or representatives did

  such act and/or that at that time such act was done, it was done with the full authorization

  or ratification of the Defendant or was done in the normal and routine course and scope of

  employment of Defendant’s officers, agents, servants, employees, or representatives.




                                              VI.

              DISCRIMINATION CLAIM UNDER FAIR HOUSING ACT

         6.1. Plaintiff incorporates herein by this reference the allegations contained in
 the paragraphs above.
         6.2. Defendant’s conduct as described above makes dwellings unavailable
 because of disability in violation of the Fair Housing Act, 42 U.S.C. § 3604(a). 87.
 Plaintiff s an aggrieved person as defined by 42 U.S.C. § 3602(i). Plaintiff has been
 injured by Defendant’s discriminatory conduct, and it has suffered damages as a result.
 88. Accordingly, under 42 U.S.C. §
         6.3. The discriminatory acts of Defendant have caused Plaintiff to suffer mental
 anguish, interest, inconvenience, emotional pain, suffering, loss of enjoyment of life, loss
 of consortium, post traumatic stress disorder and humiliation.
         6.4. Plaintiff seeks damages for these injuries in an amount within the

 jurisdiction of this Court. Furthen ore, Plaintiff is entitled to exemplary damages from

 Defendant because Defendant acted with the malice required to support an award of

 punitive damages.

         6.11. Plaintiff has been damaged as a direct and proximate cause of these

 actions of Defendant. Plaintiff alleges damages in an amount totaling $1,000,000 plus

 attorney fees and any court costs. This computation is comprised of $165,000 for mental

 anguish; $35,000 for consequential damages; $800,000 for punitive damages; plus

 atto ey fees and any court costs.



                                               4
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 5 of 9 PageID #: 5




                                              VII.

             INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
         7.1. Plaintiff incorporates herein by this reference the allegations contained in the

 paragraphs above intentionally or recklessly caused emotional distress to Plaintiff

 through their actions, conduct, and failure to act and protect Plaintiffs rights as an

 employee. Defendant s conduct was extreme and outrageous and proximately caused

 Plaintiffs severe emotional distress.

         7 .2. Plaintiff suffered damages for which Plaintiff here sues of but not limited to

 mental anguish, interest, inconvenience, emotional pain, suffering, loss of enjoyment of

 life, loss of consortium, post traumatic stress disorder and humiliation in amounts to be

 determined at trial.

                                             VIII.

                                         RETALIATION
         8.1 . Plaintiff incorporates herein by this reference the allegations contained in the

 paragraphs above.

         8.2 Defendant’s wrongful acts of retaliation have caused Plaintiff damages of but

 not limited to mental anguish, interest, inconvenience, emotional pain, suffering, loss of

 enjoyment of life, loss of consortium, post traumatic stress disorder and humiliation.

        8.3. Trowbridge has been damaged as a direct and proximate cause of these

 actions of Sleepy Hollow. Plaintiff alleges damages in an amount totaling $1,000,000

 plus attorney fees and any court costs. This computation is comprised of $165,000 for

 mental anguish; $35,000 for consequential damages; $800,000 for punitive damages; plus




                                               5
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 6 of 9 PageID #: 6


  attorney fees and any court costs. The damages are as a result of defendant s

  discriminatory practices.




                                              IX.


                              RESERVATION OF RIGHTS

         9.1. Plaintiff reserves the right to amend her pleadings in this cause at anytime

  she deems necessary throughout the full term of litigation in an effort to preserve his

  rights under the law.



                                              X.
                                  PRAYER FOR RELIEF
         10.1. Wherefore, Plaintiff respectfully requests that this Court:

                 A. Order Defendant, Sleepy Hollow, to make the Plaintiff whole, by

   providing appropriate damages with prejudgment interest, in amounts to be determined

   at trial and other affirmative relief necessary to eradicate the effects of its unlawful

   housing practices;

                 B. Order the Defendant, Sleepy Hollow to make the Plaintiff whole, by

    providing compensation for past and future pecuniary losses resulting from the

    unlawful housings practices described in the paragraphs above, including, but not

    limited to, expenses in amounts to be determined at trial;

                 A. C. Order the Defendant, Sleepy Hollow to make the Plaintiff whole, by

      compensation for past and future non-pecuniary losses resulting from the unlawful

      practices complained of in the paragraphs above, including, but not limited to mental

      anguish, interest, inconvenience, emotional pain, suffering, loss of enjoyment of life,

      loss of consortium, post traumatic stress disorder and humiliation;



                                              6
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 7 of 9 PageID #: 7


              D. Award the Plaintiff any atto ey s fees and her costs in this action; and

              E. Grant such further relief as the Court deems necessary and proper.



                                                   Respectfully submitted,




                                                   Mailing address:
                                                   do Attorney Robert R. Jones HI
                                                   2411 Emancipation Ave, Ste 202
                                                   Houston, TX 77004
                                                   Tel 832-896-1010
                                                   Email robertjoneslaw@gmail.com




                                           7
 Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 8 of 9 PageID #:                                                         8
Texas      Workforce Commission                                                                                       Andres Alcanur. (l rniin
                                                                                                                      Commissioner Repfesentiug
                                                                                                                      the Public
A Member of Texas Workforce Solutions
                                                                                                                      R th _ Huehs
                                                                                                                      Commissioner epresenting
                                                                                                                      E ployers
  April 30, 2018                                                                                                      Julian Alvarer
                                                                                                                      Commissioner Repr senting
                                                                                                                      Labor
  JoAnne & David Trowbridge
  307 Sleepy Hollow Drive, #712                                                                                       Larry E. Temple
                                                                                                                      E ecuin e Director
  Cleveland, TX 77327
              Complainants

                                                                        TWCCRD# 2170259-HU
                                                                         HUD # 06-17-8743-8

  Darlene Brown
  Sleepy Hollow Drive Apartments
  Sleepy Hollow Holdings, LP _
  Landrus Investme ts, LLC
             Respondents

  This letter is to inform you that we have completed the investigation of the above-
  cited complaint.

                               DETERMINATION OF NO REASONABLE CAUSE


   I. JURISDICTION


   A compla nt was hie ith HUD on June 26, 2017 alleging that the complainants
   were injure by a iscri ina ory act. It is allege that the respondents were
   responsible for: Discri inatory terms, conditions, privileges, or services and
   facilities; and Failure to'make reasonable accommodation. It is alleged that the
   respon e t's acts were based on Disability. The most recent ac is alleged to have
   occurred on May 01, 2017, and is continuing. The roperty is located at Sleepy
   Holibw Apartments, 307 Sleepy Hollow DrT Cte eiand, TX 77327.

   The property in question is not exempt under the applicable s atutes. If proven, the
   allegations woul constitute a violation of Texas Property Code Sections 301.025(b)
   as defined by Texas Property Code (c)(2 .

   Informal efforts to resolve the issues were unsuccessful.




    101 E IS* Sweet. Guadalupe CRD« Att in, Ic m • 151214H3-2tid2 II) • (5t2)482-S465 if) * Relay Texas: R<M-?35-2989 (TDD) S0ft.735.298S (Voic ) •
                                                                vrv.v. tevas wuiWforcfciytg
                                                         Liyia! O -numr. Tmpi o.fit l .g a<r.

                                                                       TEX S
                                                            H» «WSf»SV?a3» t»«ST
Case 1:19-cv-00358-MJT-KFG Document 1 Filed 08/14/19 Page 9 of 9 PageID #: 9


investigation, the complainant stated t at they needed a 2-bedroom unit because
they have too much furniture. The complainants have not provided any
docu entation that a 2-be room ground floor unit is medically necessary.
Complainant David Trowbridge testified and then recanted the complainants7 refusal
to move to Buildin 4. Both par ies confirm that Building 4 had an available ground
floor one-bedroo unit. In addition, respondent s customer notes have corroborated
that the complainants previously refused a ground floor one-bedroom unit, which
was offered to the complainants as a reasonable alternative to their accommodation
request.

VI. ADDITIONAL INFORMATION

Please contact your investigator, Chalisa arren at 512-463-4335 or at
Chalisa.warren@twc,state.tx.us if you have any questions abou this matter.

The final investiga ive report (FIR) relating to the inv stigation is available upon
written request by a party to this complaint. The request can be addressed to the
Texas Workforce Commission Civil Rights Division, 101 East 15th Street, Guadalupe
CRD, Austin, TX 78778-0001. Please include both the TWCC D and HUD Complaint
Numbers in the request. Written FIR requests can also be e-mailed to
housinq.rfi@twc.state,tx.us, with the subject line of Written FIR Request."

Both the State and Federal Fair Housing Acts also provide that a Complainant may
file a civil action in an ap ropriate United States District Court or State Court no later
than two years after the occurrence or the ter ination of the alleged discriminatory
housing practice, notwithstanding this dismissal by HUD and the Division. The
computation of this two-year period oes not include any time durin which an
administrative proceeding under the Act was pending. In ad ition, a federal court
may appoint an attorney if, in the o inion of the court, such person is financial y
unable to bear the cost of such action. See 42 U.S.C. 3613.

Texas Workforce Commission Civil Rights Di ision invites you to provide us feedback
so we may continue to provide our customers ith the best possible service. Please
help us by taking a short survey at

 /    . / / ;. • '/ / ,                              U
 Lowell Keig
 Director
                                  (J              Date

 Texas Wor force Commission Civil Rights Di ision




 Page # 6
 TWCCRD #2170259-HU; HUD 06-17-8743-8
